Title: To Thomas Jefferson from Henry Dearborn, 22 December 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        Sir,
                            War Department December 22d 1806
                            
                        
                        I have the honor of enclosing herewith a statement
                            showing the amount of monies expended by this Department within
                            the City of washington, in persuance of a Resolution of the House
                            of Representatives of the 15th. Instant. 
                  Accept, Sir, the Assurances of my high respect and consideration.
                        
                        
                            H. Dearborn
                            
                        
                    